Exhibit 10.2
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 19, 2009 (the
“Effective Date”), made and entered into by and between K-V Pharmaceutical
Company, a Delaware corporation (the “Company”), and Gregory J. Divis (the
“Executive”).
RECITALS
          WHEREAS, the Company desires to employ the Executive to provide
services pursuant to the terms and conditions of this Agreement; and
          WHEREAS, the Executive desires to provide such services to the Company
pursuant to the terms and conditions of this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, the parties agree as follows:
          1. Employment Duties.
               (a) Employment. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to serve, as President, Ther-Rx
Corporation, and as an executive officer of the Company.
               (b) Duties. The Executive will have full authority to act on
behalf of the Company in a manner that is consistent with his or her position.
The Executive agrees to (i) perform such duties and exercise such powers
commensurate with his or her position and (ii) accept such additional or
alternative duties and positions, in each case as may from time to time be
reasonably requested of him or her by the Board of Directors of the Company (the
“Board”) or vested in him or her by the bylaws of the Company. During the Term
(as defined herein), the Executive shall:
     (1) devote substantially all of his or her business time, attention and
abilities to the business of the Company (including its subsidiaries or
affiliates, when so required); and
     (2) faithfully serve the Company and use his or her best efforts to promote
and develop the interests of the Company.
          2. Term of Employment. Unless earlier terminated as provided in
Section 4 below, the term of the Executive’s employment hereunder shall be for a
period commencing on

1



--------------------------------------------------------------------------------



 



the Effective Date and expiring on December 31, 2011 (the “Term”); provided,
however, the Term will be automatically extended for successive periods of
twelve (12) months, unless either the Executive or the Company gives written
notice to the other at least one hundred eighty (180) days prior to the
expiration of the then current Term and that he, she or it, as the case may be,
does not wish to extend the Term for an additional twelve-month period. In
addition, if a Change of Control (as defined herein) shall occur during the
Term, this Agreement shall not expire prior to the second anniversary of the
date of consummation of the Change of Control, and the Term shall automatically
be extended to such second anniversary, as necessary, to give effect to this
provision as of such consummation date.
          3. Compensation. Subject to the terms of this Agreement and until the
termination of the Term as provided in Section 2, the Company shall pay
compensation and provide benefits to the Executive as follows:
               (a) Base Salary. The Company shall pay to the Executive a base
salary of $335,000 per annum during the Term (the “Base Salary”). The Base
Salary shall be reviewed no less frequently than annually and may be increased
at the discretion of the Board or the Compensation Committee of the Board (the
“Committee”), as applicable. Except as otherwise agreed in writing by the
Executive, the Base Salary shall not be reduced from the amount previously in
effect. The Executive shall receive his or her salary in equal installments in
accordance with the Company’s payroll practices in effect from time to time.
               (b) Benefit Continuation and Perquisites. The Executive shall
participate during the Term in such pension, life insurance, health, disability
and medical insurance plans, and such other employee benefit plans and programs
for the benefit of employees of the Company, as well as any executive
perquisites provided to executives with the prior approval of the Committee, as
may be maintained from time to time during the Term, in each case to the extent
and in the manner available to other executives or officers of the Company of
comparable level or position and subject to the terms and provisions of such
plans or programs.
               (c) Annual Cash Incentive. During the Term, the Executive shall
be eligible to receive an annual cash bonus based on performance objectives
established by the Committee each year (the “Annual Cash Incentive”), provided
that the Company, in its sole discretion, elects to put into effect an annual
cash incentive plan or similar policy with respect to any applicable year. The
Executive’s target Annual Cash Incentive amount will be the percentage of Base
Salary designated as the target by the Committee, equal to a percentage of the
Base Salary then in effect for each applicable year, which percentage may be
increased or decreased by the Committee in its discretion. Notwithstanding the
preceding, Executive’s Annual Cash Incentive, if any, may be below (including
zero), at, or above the target based upon the achievement of the performance
objectives. In addition to the Annual Cash Incentive, the Company, in its sole
discretion, may pay an additional bonus to the Executive as determined by

2



--------------------------------------------------------------------------------



 



the Company in accordance with the Company’s incentive plan or policies as in
effect from time to time.
               (d) Equity Incentives. From time to time as so approved by the
Board, the Executive may become eligible for the grant of equity awards to
acquire shares of the Company’s common stock, par value of $.01 per share (the
“Shares”), pursuant to and subject to the terms and conditions of the Company’s
equity incentive plan in place from time to time and any equity award agreement
entered into by the Executive and the Company. The terms of any applicable
equity award agreement, as it may be amended from time to time, and any
applicable Company equity incentive plan shall govern the treatment of the
Executive’s equity awards, if any, upon a termination of the Executive’s
employment.
               (e) Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable expenses incurred personally by him or her on
behalf of the Company in accordance with the policies and procedures applicable
to similarly situated executives of the Company.
               (f) Vacation. The Executive shall be entitled to not less than
twenty (20) paid vacation days during each year of the Term at such times as are
mutually agreed upon by the Executive and the Company, subject to annual
increases in accordance with the Company’s vacation policy. The Company’s
vacation policy, as in effect on the relevant date, shall govern the treatment
of Executive’s use, accrual, carry-over and cashout, if any, of paid vacation
days.
               (g) Committee Action or Approval. References in this Agreement to
actions and approvals by the Committee shall mean those actions and approvals by
the Committee that have been ratified or approved by the Board to the extent
that a Board ratification or approval is required by the Company’s certificate
of incorporation or by-laws.
          4. Termination or Resignation; Compensation Payable Upon Termination
or Resignation.
               (a) Earlier Termination of Term. The Executive’s employment with
the Company may terminate prior to the expiration of the Term as follows:
               (1) The Company may terminate the Executive’s employment
hereunder for Cause (as defined below) immediately upon written notice to the
Executive, and it may terminate Executive’s employment hereunder without Cause
or upon the Executive’s Disability (as defined below) upon giving the Executive
at least thirty (30) days’ advance written notice;

3



--------------------------------------------------------------------------------



 



               (2) The Executive’s employment hereunder shall terminate
automatically upon his or her death without any further notice or action
required;
               (3) Other than upon Relocation (as defined below), the Executive
may resign his or her employment hereunder upon giving the Company at least one
hundred twenty (120) days’ advance written notice; or
               (4) The Executive may resign from his or her employment with the
Company upon Relocation, as set forth in Section 4(d) below.
               The Executive’s last day of employment with the Company, whether
upon expiration of the Term or earlier termination as provided above, shall be
the “Termination Date”. During some or all of any notice period provided above,
the Company may, in its sole discretion, direct the Executive to perform some or
none of his or her regular duties, provided that, notwithstanding any election
by the Company to direct the Executive to perform none of his or her regular
duties during the notice period, the Executive shall be entitled to compensation
at the Base Salary for the entire notice period.
               (b) Definition of “Cause”. As used herein, “Cause” shall mean,
during the Term, the occurrence of any of the following:
               (1) commission of a criminal act in respect of the Executive’s
employment or conviction of, or plea of guilty or no contest to, a felony;
               (2) willful misconduct, significant dishonesty, gross negligence
or breach of fiduciary duty in respect of the Executive’s employment;
               (3) continuing neglect or failure of the Executive to perform the
duties reasonably assigned to the Executive by the Company and after notice from
the Company of such neglect or failure, the Executive’s failure to cure such
neglect or failure within thirty (30) days of such notice, provided that the
Executive shall be provided only one thirty (30) day cure period for the same
neglect or failure.
               Any determination that the Executive should be terminated for
Cause may be made during or after the Term of this Agreement and must be
approved by no fewer than sixty-six and two-thirds (66-2/3) percent of the
directors then serving on the Board; provided, however, that if the Executive is
a member of the Board, he or she shall not participate in such vote, and a
determination of cause may be made by no fewer than sixty-six and two-thirds
(66-2/3) percent of the remaining directors then serving on the Board.
               (c) Definition of “Disability”. The Executive shall be considered
to have a “Disability” if he or she satisfies the definition set forth in the
Company’s long-term

4



--------------------------------------------------------------------------------



 



disability benefit plan in which he or she is enrolled at the time of the
determination or, if there is no such plan, he or she is unable to perform his
or her duties under this Agreement for a continuous period of six (6) months for
reasons of health, and, in the opinion of a physician appointed by the Company,
such disability will continue for a prolonged period of time.
                (d) Definition of “Relocation”. As used herein, “Relocation”
shall mean the relocation of the Executive’s principal place of employment to a
place more than seventy-five (75) miles from the Executive’s principal place of
employment as of the Effective Date without the Executive’s prior written
consent.
In order to invoke a termination for Relocation, the Executive must provide
written notice to the Company within ninety (90) days of the occurrence of an
event that constitutes Relocation, the Company must have thirty (30) days to
cure the event and Executive must terminate his or her employment, if at all,
within thirty (30) days of the end of the thirty (30) day cure period if the
Company has failed to implement a cure.
               (e) Definition of “Change of Control” and “Change of Control
Event”.
               As used herein, “Change of Control” shall mean the occurrence of
any of the following:
               (1) an acquisition by any individual, entity or group (within the
meaning of Section 13d-3 or 14d-1 of the Securities Exchange Act of 1934, as
amended (the “Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of more than 50% of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors to the Board (the “Outstanding Company
Voting Securities”); provided, however, that “Change of Control” shall not
include (i) the acquisition by any corporation pursuant to a reorganization,
merger, consolidation or similar corporate transaction (in each case, a
“Corporate Transaction”) if, pursuant to such Corporate Transaction, the
beneficial owners of the outstanding Shares and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than fifty-one percent (51%) of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction and the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the outstanding Shares and Outstanding
Company Voting Securities, as the case may be, and (ii) for the avoidance of
doubt, any acquisition after the date hereof by any Person who beneficially
owned 50% or more of the combined voting power of the Outstanding Company Voting
Securities prior to the date hereof; or

5



--------------------------------------------------------------------------------



 



               (2) the consummation of a Corporate Transaction; excluding,
however, such a Corporate Transaction pursuant to which the beneficial owners of
the outstanding Shares and Outstanding Company Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than fifty-one percent (51%) of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction and the combined voting power of the outstanding voting securities
of such corporation entitled to vote generally in the election of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the outstanding Shares and Outstanding Company Voting
Securities, as the case may be; or
               (3) the approval of the stockholders of the Company of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all the assets of the Company; excluding,
however, such a sale or other disposition to a corporation with respect to
which, following such sale or other disposition, more than fifty-one percent
(51%) of the then outstanding shares of common stock of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors will be then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the outstanding Shares and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the outstanding Shares and
Outstanding Company Voting Securities, as the case may be.
               A “Change of Control Event” shall mean the earlier of (i) a
Change of Control, or (ii) the execution and delivery by the Company of an
agreement providing for a Change of Control.
               (f) Payments to the Executive Upon Termination of Employment.
               (1) In the event that the Executive’s employment hereunder
terminates for any reason whatsoever (including for Cause), the Company shall
pay to the Executive: (i) an amount equal to his or her accrued but unpaid Base
Salary as of the Termination Date; (ii) any incentive compensation awarded to
the Executive as of the Termination Date for the year preceding the year of
termination but not yet paid; (iii) reimbursement for any unreimbursed business
expenses incurred in accordance with Section 3(e) prior to the Termination Date;
(iv) to the extent required by the Company’s vacation policy as in effect on the
Termination Date, any accrued but unpaid vacation pay; and (v) any amounts or
benefits due under any equity or benefit plan, grant or program in accordance
with the terms of said plan, grant or program but without duplication, in each
case as of the Termination Date (such amounts specified in clauses (i), (ii),
(iii), (iv) and (v) referred to as “Accrued Obligations”).

6



--------------------------------------------------------------------------------



 



               (2) In the event that: (i) the Executive’s employment hereunder
is terminated by the Company without Cause, or (ii) the Executive terminates his
or her employment upon Relocation, in addition to the Accrued Obligations, and
subject to the Executive’s continued compliance with the provisions of Section 7
below, the Company shall also pay or provide to the Executive: (A) an amount
equal to one (1) times the sum of (x) Executive’s then-current Base Salary plus
(y) Executive’s target Annual Cash Incentive for the then-current year of the
Term (provided, however, solely for purposes of this Section 4(f)(2), that in
the event the Company has not adopted an annual cash incentive plan or similar
policy with respect to any applicable year, the Annual Cash Incentive for such
year shall be an amount equal to 25 percent of the Executive’s then-current Base
Salary; and, provided further, that if such termination occurs after the initial
term of this Agreement, the average of the Annual Cash Incentive earned by the
Executive for the two calendar years immediately preceding the year of the
Termination Date shall replace “target Annual Cash Incentive”), payable over a
period of twelve (12) months in equal bi-weekly installments, less deductions as
required by law, the first installment to be paid on the first regular payroll
date of the Company after the later of the date on which the general release of
claims provided for in Section 4(g) below is executed by the Executive and
delivered to the Company and the date on which any revocation period in the
general release of claims has expired without its being revoked (the “Release
Effective Date”) (the first such cash payment shall include payment of all
amounts that otherwise would have been due prior to the Release Effective Date
under the terms of this Agreement applied as though such payments commenced
immediately upon the Termination Date); and (B) continued participation in the
Company’s plans providing medical, dental, and vision insurance benefits, as
applicable for the eighteen (18) month period following the Termination Date;
provided that, such welfare plan coverage shall cease if the Executive obtains
other full-time employment providing for comparable welfare plan benefits prior
to the expiration of such eighteen (18) month period. Notwithstanding the
foregoing, in the event that Executive’s employment with the Company is
terminated without Cause by the Company or upon Relocation by the Executive, in
either case, following a Change of Control Event that results in a completed
Change of Control, the Executive will be entitled to the payments provided for
in Section 4(f)(3) below, at the time or times specified in Section 4(f)(3)
below, reduced by any payments already made to the Executive pursuant to this
Section 4(f)(2).
               (3) In the event that the Executive’s employment with the Company
is terminated without Cause by the Company or upon Relocation by the Executive
within twelve (12) months after the occurrence of a Change of Control, then in
addition to the Accrued Obligations and in lieu of any other termination payment
that would otherwise be payable to Executive hereunder, and subject to the
Executive’s continued compliance with the provisions of Section 7 below, the
Company shall pay or provide to the Executive (A) an amount equal to the sum of
(a) an amount equal to one (1) times the sum of (x) the Executive’s then-current
Base Salary, plus (y) Executive’s then-current target Annual Cash Incentive for
the then-current year of the Term (provided, however, solely for purposes of
this Section 4(f)(3), that in the event the Company has not adopted an annual
cash incentive plan or similar policy with respect to any

7



--------------------------------------------------------------------------------



 



applicable year, the Annual Cash Incentive for such year shall be an amount
equal to 25 percent of the Executive’s then-current Base Salary; and, provided
further, that if such termination occurs after the initial term of this
Agreement, the average of the Annual Cash Incentives earned by the Executive for
the two calendar years immediately preceding the year of the Termination Date
shall replace “target Annual Cash Incentive”), payable in a lump sum no later
than ten (10) days following the Release Effective Date, and (B) continued
participation in the Company’s plans providing medical, dental, and vision
insurance benefits (as applicable) for the eighteen (18) month period following
the Termination Date; provided that, such welfare plan coverage shall cease if
the Executive obtains other full-time employment providing for comparable
welfare plan benefits prior to the expiration of such eighteen (18) month
period.
               (4) Notwithstanding anything herein to the contrary, in the event
that following a termination by the Company without Cause or a termination by
the Executive upon Relocation, it is determined, in accordance with the
procedures set forth in Section 4(b) above, that the Executive committed acts
during the Term that constitute Cause, the payments provided for in
Sections 4(f)(2) or (3) shall immediately cease.
               (g) General Release of Claims. No payments will be made or
benefits will be provided under Sections 4(f)(2) or (3), unless (x) the
Executive first executes and delivers to the Company a general release of claims
in substantially the same form as attached as Appendix A to this Agreement, and
(y) to the extent any portion of such general release of claims is subject to
the seven-day revocation period prescribed by the Age Discrimination in
Employment Act, as amended, or to any similar revocation period in effect on the
Termination Date, such revocation period has expired without the general release
of claims being revoked. Such general release of claims shall be provided to
Executive within five (5) days of his or her Termination Date and he or she
shall execute the general release of claims within thirty (30) days. The
Executive will forfeit all rights to the severance payments if the Executive
fails to execute and deliver to the Company the general release of claims within
30 days of its delivery to the Executive or the Executive revokes the general
release of claims. In the event the last sentence of Section 4(f)(2) becomes
effective, Executive shall be required to execute, deliver to the Company, and
not revoke, a second general release of claims in the manner specified by this
Section 4(g) in order to receive the payments and benefits described in
Section 4(f)(3).
               (h) In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not Executive obtains other employment.
               5. Maximum Payment. In the event Executive becomes entitled to
any amounts or benefits payable in connection with a Change of Control or other
change of control (whether or not such amounts are payable pursuant to this
Agreement) (the “Total Payments”), if any of such Total Payments are subject to
the tax (the “Excise Tax”) imposed by

8



--------------------------------------------------------------------------------



 



Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Executive, after deduction of any Excise
Tax on the Total Payments and any federal, state and local income tax and Excise
Tax upon the Gross-Up Payment, shall be equal to the Total Payments; provided,
however that in the event the aggregate value of the Total Payments exceeds
three times the Executive’s “base amount,” as defined in Section 280G(b)(3) of
the Code, (the “Parachute Threshold”) by less than 10%, one or more of the Total
Payments shall be reduced so that the aggregate value of the Total Payments is
$1.00 less than the Parachute Threshold. The Company shall reduce or eliminate
the Total Payments by first reducing or eliminating the portion of the Total
Payments which are payable in cash and then by reducing or eliminating Total
Payments which are not payable in cash, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Change of Control. The preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation. For the avoidance of
doubt, in no event shall the Company be required to pay to Executive any amount
under this Section 5 with respect to any taxes or interest that may arise as a
result of Section 409A (as defined herein). Any Gross-Up Payment, as determined
pursuant to this Section 5 shall be paid by the Company to the Executive within
five days of receipt of the determination of liability for an Excise Tax, but in
no event later than the end of the taxable year following the taxable year in
which the related taxes are remitted by the Executive.
               6. Section 409A.
               (a) With respect to payments under this Agreement, for purposes
of Section 409A of the Code (“Section 409A”), each severance payment and COBRA
continuation reimbursement payment will be considered one of a series of
separate payments.
               (b) The Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments that are
classified as deferred compensation only upon a “separation from service” within
the meaning of Section 409A.
               (c) If at the time of Executive’s separation from service,
(i) Executive is a specified employee (within the meaning of Section 409A and
using the identification methodology selected by the Company from time to time),
and (ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period, together with interest for the period
of delay, compounded annually, equal to the prime rate (as

9



--------------------------------------------------------------------------------



 



published in the Wall Street Journal) in effect as of the dates the payments
should otherwise have been provided.
               (d) Any amount that Executive is entitled to be reimbursed under
this Agreement will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, and the amount of the expenses eligible
for reimbursement during any calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year.
               (e) Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
               (f) Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to the Executive unless
otherwise permitted by Section 409A.
               (g) To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and the parties shall promptly execute any amendment
reasonably necessary to implement this Section 6. The Executive and the Company
agree to cooperate to make such amendments to the terms of this Agreement as may
be necessary to avoid the imposition of penalties and additional taxes under
Section 409A to the extent possible; provided however, that the Company agrees
that any such amendment shall provide the Executive with economically equivalent
payments and benefits, and the Executive agrees that any such amendment will not
materially increase the cost to, or liability of, the Company with respect to
any payments.
               (h) Notwithstanding the foregoing, for purposes of the payment of
any deferred compensation to Executive, an event shall not be considered to be a
Change of Control hereunder unless such event is also a “change in ownership,” a
“change in effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A.
               7. Protection of the Company’s Interests.
               (a) The parties agree that as of the Effective Date, the business
of the Company was the marketing and sale of brand name prescription
pharmaceutical products

10



--------------------------------------------------------------------------------



 



(hereafter “the business of the Company”). Executive agrees that during the
thirty-six (36) consecutive months immediately following the Termination Date,
regardless of how, when or why the Executive’s employment ends, Executive will
not in any manner or in any capacity, directly or indirectly, for himself or any
other person or entity, actually or attempt to do any of the following:
               (1) Perform any of the same or similar responsibilities as
Executive performed for the Company on behalf of a competitor that engages in
the business of the Company.
               (2) Solicit, contact, divert, interfere with or take away any
customer of the Company and/or any of its parents, subsidiaries or affiliates
(collectively, the “Company Entities,” and individually, a “Company Entity”)
that has conducted business or negotiations with any Company Entity during the
twelve (12) months immediately preceding the Termination Date.
               (3) Interfere with any of the suppliers of any Company Entity,
including, without limitation, reducing in any material way the willingness or
capability of any supplier to continue supplying any Company Entity with their
present or contemplated requirements.
               (4) Solicit or interfere with any Company Entity’s relationship
with any of its employees or agents, or provide the names of any Company
Entity’s employees or agents, to any third party.
               (5) Acquire any interest in any business that markets or sells
any product or product line that is competitive with any product or product line
the Company sold during the twelve (12) months immediately preceding the
termination of employment, except as permitted in Section 8 below.
               (b) Executive further agrees that he will not engage in any of
the activities listed above while employed by the Company.
               (c) Executive acknowledges and agrees that his experience,
knowledge and capabilities are such that he can obtain employment in unrelated
pharmaceutical, chemical, nutritional, food, industrial, household,
confectionery or other businesses, and that the enforcement of this Section 7 by
way of injunction would not prevent Executive from earning a livelihood.
Executive further agrees that if he has any question(s) regarding the scope of
activities restricted by this Section 7, he will, to avoid confusion or
misunderstanding, submit the question(s) in writing to the Director, Human
Resources of the Company for a written response. Executive additionally agrees
to promptly inform and keep the Company advised of the identity of his employer
(including any unit or division to which Executive is assigned), his work
location, and his title and work responsibilities during the period covered by
this Section 7.

11



--------------------------------------------------------------------------------



 



               (d) Executive agrees to fully disclose the terms of this
Agreement to any person or entity by which or with whom he may hereafter become
employed or to which he may hereafter render services, and agrees that the
Company may, if desired, send a copy of this Agreement, or otherwise make the
provisions hereof known, to any such entity.
               (e) In the event of a breach by Executive of any of the terms of
Section 7, the period of time the obligations hereunder apply will be
automatically extended for a period of time equal to the length of time
Executive is in breach.
               (f) The Executive recognizes and acknowledges that in the course
of the Executive’s employment with the Company the Executive has obtained, or
may obtain, confidential information, whether specifically designated as such or
not, and the Executive agrees to maintain in confidence any confidential
information obtained by or from the Company and will not, during the Term or any
time thereafter, either directly or indirectly, disclose or use confidential
information except with the prior written consent of the Company or until such
confidential information will be in the public domain (other than as a result of
an unauthorized disclosure by the Executive). For the avoidance of doubt, the
parties agree that this Section 7(f) shall survive the termination or expiration
of this Agreement for any reason.
               (g) The Executive agrees not to publicly or privately disparage
the Company or any of the Company’s products, services, divisions, affiliates,
related companies or current or former officers, directors, trustees, employees,
agents, administrators, representatives or fiduciaries. The Company agrees that
it will not issue any official statements disparaging the Executive and will
instruct its officers not to disparage the Executive. Notwithstanding the
foregoing, neither the Executive nor the Company will be restricted from
providing information about the other as required by a court or governmental
agency or by applicable law. Further, the Company and the Executive shall not be
restricted from reporting information regarding his or her performance while
employed by the Company to internal or external auditors, special counsel or
investigators, any applicable enforcement agencies, regulatory agencies,
insurance carriers or in litigation involving the Executive or the Company. The
parties agree that this Section 7(g) shall survive the termination or expiration
of this Agreement for any reason.
               (h) Remedies.
               (i) The Executive acknowledges that a breach of any of the
covenants contained in Sections 7(a), (f) or (g) may result in material
irreparable injury to the Company for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injury precisely and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to a temporary restraining order and/or a preliminary or permanent
injunction, restraining the Executive from engaging in such prohibited
activities or such other relief as may be required specifically to enforce any
of the covenants contained therein. Nothing herein shall

12



--------------------------------------------------------------------------------



 



be construed as prohibiting the Company from pursuing any other remedies for
such breach or threatened breach, including, without limitation, terminating
payments to the Executive under Sections 4(f)(2) and (3).
               (ii) The restrictions set forth in Sections 7(a), (f) and (g) are
considered by the parties hereto to be reasonable for the purposes of protecting
the business of the Company. However, if any such restriction is found by a
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it is the intention of the parties that such restriction shall
be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.
               8. Investment Securities. Nothing in this Agreement shall limit
the right of the Executive to hold or acquire the stock or other investment
securities of any business entity that is registered on a national securities
exchange or regularly traded on a generally recognized over-the-counter market,
so long as the Executive’s interest in any such business entity does not exceed
five percent (5%) of such entity’s ownership.
               9. Indemnification. The Company agrees to indemnify, defend and
hold harmless the Executive from and against any and all liabilities to which he
or she may be subject as a result of his or her employment hereunder (as a
result of his or her service as an officer or director of the Company or as an
officer or director of any of its subsidiaries or affiliates), as well as the
costs, including attorney’s and other professional fees and disbursements, of
any legal action brought or threatened against him or her as a result of such
employment in accordance with the indemnification policies of the Company to the
fullest extent permitted by, and subject to the limitations of, applicable
corporate law.

13



--------------------------------------------------------------------------------



 



               10. Arbitration.
               (a) General. Except for an action for equitable relief that is
permitted to be sought pursuant to Section 7(h), any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Section 10 and the then most
applicable rules of the American Arbitration Association. Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof. Such arbitration shall be administered by the
American Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
St. Louis, Missouri.
               (b) Selection of Arbitrator. In the event the parties are unable
to agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine persons (who shall be retired judges or corporate attorneys
experienced in executive employment matters) provided by the office of the
American Arbitration Association having jurisdiction over St. Louis, Missouri.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.
               (c) Applicability of Arbitration; Remedial Authority. This
agreement to resolve any disputes by binding arbitration shall extend to claims
against any parent, subsidiary or affiliate of each party, and, when acting
within such capacity, any officer, director, stockholder, employee or agent of
each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law. In the event of a dispute subject to this section
the parties shall be entitled to reasonable discovery subject to the discretion
of the arbitrator. The remedial authority of the arbitrator (which shall include
the right to grant injunctive or other equitable relief) shall be the same as,
but no greater than, would be the remedial power of a court having jurisdiction
over the parties and their dispute. The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation. In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

14



--------------------------------------------------------------------------------



 



               (d) Award Final and Binding. The arbitrator shall render an award
and written opinion, and the award shall be final and binding upon the parties.
If any of the provisions of this paragraph, or of this Agreement, are determined
to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the arbitration provisions of this Agreement are not absolutely
binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.
               11. Reimbursement of Legal and Related Expenses.
               (a) In the event that any dispute shall arise between the
Executive and the Company relating to his or her rights under this Agreement on
or after a Change of Control, the Company shall reimburse Executive for one-half
of all reasonable legal fees and expenses incurred in connection with such
dispute, provided, that if it is finally determined that the Executive has
substantially prevailed in such dispute, the Company shall reimburse Executive
for all such reasonable legal fees and expenses.
               (b) In the event that any dispute shall arise between the
Executive and the Company relating to his or her rights under this Agreement
prior to a Change of Control, the Company shall reimburse Executive for all
reasonable legal fees and expenses incurred in connection with such dispute, so
long as it is finally determined that the Executive has substantially prevailed
with respect to at least one material claim in such dispute.
               12. Successors, Binding Agreement.
               (a) Assumption by Successor. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.
               (b) Enforceability, Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Executive (and his or her personal
representatives and heirs) and the Company and any organization which succeeds
to substantially all of the business or

15



--------------------------------------------------------------------------------



 



assets of the Company, whether by means of merger, consolidation, acquisition of
all or substantially all of the assets of the Company or otherwise, including,
without limitation, by operation of law. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees or other beneficiaries. If the Executive should die while
any amount would still be payable to him or her hereunder if he or she had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to his or her beneficiary.
               13. Assignment. Neither party may assign this Agreement or any of
his or her or its rights, benefits, obligations or duties hereunder to any other
person, firm, corporation or other entity.
               14. Withholding. The Company shall be authorized to withhold from
any award or payment it makes under the Agreement, the amount of withholding
taxes due with respect to such award or payment and to take such other action as
may be necessary in the opinion of the Company to satisfy all obligations for
the withholding of such taxes.
               15. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered or on the third business day after being placed
in the mail, postage prepaid, addressed to the parties hereto as follows
(provided that notice of change of address shall be deemed given only when
actually received):

     
As to the Company:
  K-V Pharmaceutical Company
 
  One Corporate Woods Drive
 
  Bridgeton, MO 63044
 
  Attention: VP, Human Resources
 
   
 
  As to the Executive: To the last known address of the
 
  Executive shown in the Company’s records

The address of any of the parties may be changed from time to time by such party
serving notice upon the other parties.
               16. Governing Law; Forum for Disputes. This Agreement shall be
governed by the laws of the State of Missouri (other than Missouri’s principles
of conflicts of laws).
               17. Entire Agreement; Modification. Other than any stock option
agreement between the Company and the Executive, this Agreement constitutes the
entire

16



--------------------------------------------------------------------------------



 



agreement between the parties with respect to the subject matter hereof and
supersedes and cancels all prior or contemporaneous oral or written agreements
and understandings between them with respect to the subject matter hereof,
including but not limited to any employment agreements and repayment agreements.
This Agreement has been approved by the Company’s Board of Directors, and may
not be amended or modified except by written amendment approved by the Company’s
Board of Directors and the Executive.
               18. Benefits of Other Plans and Agreements. If the Executive
becomes entitled to receive severance benefits under the terms of this
Agreement, such benefits will be reduced by other severance benefits payable
under any plan, program, policy or practice of or agreement or other arrangement
between the Executive and the Company. It is intended that the Agreement provide
benefits that are supplemental to severance benefits that are actually received
by the Executive pursuant to any plan, program, policy or practice of or
agreement or arrangement between the Executive and the Company, such that the
net effect to the Executive of entitlement to any similar benefits that are
contained both in the Agreement and in any other existing plan, program, policy
or practice of or agreement or arrangement between the Executive and the Company
will be to provide the Executive with the greater of the benefits under the
Agreement or under such other plan, program, policy, practice, or agreement or
arrangement. For the avoidance of doubt, the Executive is not entitled to
participate in that certain Special Retention Bonus Plan, made as of March ___,
2009, or any similar plan.
               19. Severability. Should any provision of this Agreement or any
part thereof be held invalid or unenforceable, the same shall not affect or
impair any other provision of this Agreement or any part thereof and the
invalidity or unenforceable of any provision of this Agreement shall not have
any effect on or impair the obligations of the Company or the Executive.
               20. Rules of Construction. The captions in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of any provisions or Sections of this Agreement. All references in
this Agreement to particular Sections are references to the Sections of this
Agreement, unless some other reference is clearly indicated.
               21. Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the day and year first above written.

            K-V PHARMACEUTICAL COMPANY
      By:   /s/ David A. Van Vliet       Name:   David A. Van Vliet     
Title:   Interim CEO       /s/ Gregory J. Divis       Gregory J. Divis         
 

[SIGNATURE PAGE — EMPLOYMENT AGREEMENT]





--------------------------------------------------------------------------------



 



APPENDIX A
GENERAL RELEASE OF CLAIMS
          Consistent with Section 4(g) of the Employment Agreement dated
November     , 2009 (the “Employment Agreement”) between me and K-V
Pharmaceutical Company (the “Company”) and in consideration for and as a
condition of my receipt of the severance payments and benefits set forth in
Section 4(f)(2) or (3) of the Employment Agreement, as the case may be, I, on
behalf of myself and my agents, heirs, executors, administrators, successors,
and assigns, do fully release and discharge forever the Company, all of its
subsidiaries and affiliate corporations and entities, as well as all their
respective predecessors, successors, assigns, directors, officers, partners,
agents, employees, former employees, executors, attorneys, and administrators
(hereinafter “the Company, et al.”), from all complaints, demands, lawsuits,
causes of action, and claims of any nature whatsoever, whether known, unknown,
or unforeseen, which I have or may have against the Company, et al., for any
reason whatsoever, whether in law or in equity, under federal, state or other
law, whether the same be upon statutory, tort, contract or other basis,
including, but not limited to, all complaints, demands, lawsuits, causes of
action, and claims arising out of: (1) my employment with the Company, (2) my
separation from employment with the Company, (3) the Employment Agreement and/or
any other agreement between me and the Company (except for obligations in such
agreements that expressly survive my separation from employment), or (4) any
event, transaction, or matter occurring or existing on or before the date of my
executing this General Release.
          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination or harassment (including
any claims coming within the scope of Title VII of the Civil Rights Act, the
Civil Rights Act of 1866 (known as Section 1981), the Age Discrimination in
Employment Act (as defined herein), the Older Workers Benefit Protection Act,
the Equal Pay Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, and the Missouri Human Rights Act, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under any applicable federal, state or
local statute relating to payment of wages, claims concerning recruitment,
hiring, termination, salary rate, severance pay, equity, stock options, benefits
due, sick leave, vacation pay, life insurance, group medical insurance, any
other fringe benefits, libel, slander, defamation, intentional or negligent
misrepresentation and/or infliction of emotional distress, together with any and
all tort or other claims which might have been asserted by me or on my behalf
against the Company, et al., in any complaint, demand, lawsuit, cause of action,
or claim.
          Notwithstanding the foregoing or any other provision of this General
Release, I am not releasing: (1) any claims that may not be released by a
private agreement as a matter of law; and (2) any non-waivable right to file a
charge with the United States Equal Employment Opportunity Commission (the
“EEOC”); provided, however, that if the EEOC were to pursue any

A-1



--------------------------------------------------------------------------------



 



claims on my behalf against the Company, et al., I waive any right to recover
monetary damages as a result thereof.
     I agree not to file or otherwise institute any complaint, demand, lawsuit,
cause of action, or claim seeking damages or other relief and not to otherwise
assert any complaints, demands, lawsuits, causes of action, or claims that are
lawfully released herein. I further hereby irrevocably and unconditionally waive
any and all rights to recover any relief or damages concerning the complaints,
demands, lawsuits, causes of action, and claims that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such complaints, demands, lawsuits, causes of action, or claims against any
of the Company, et al.
     Nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating or cooperating in any investigation or
proceeding conducted by the EEOC, the National Labor Relations Board (NLRB) or
any state or local agency. Notwithstanding the foregoing, I agree to waive my
right to recover individual relief in any such charge, complaint or lawsuit
filed by me or anyone on my behalf.
     I hereby forever release the Company, et al., from any liability or
obligation to reinstate or reemploy me in any capacity, and I waive any right to
be hired or placed in any position or to any future employment of any nature
with the Company, et al.
     I agree and understand that I am specifically releasing all claims under
the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. I acknowledge that:
     (1) I have read and understand this General Release and execute it
voluntarily and without coercion;
     (2) I have been given an opportunity of twenty-one (21) days to consider
this General Release;
     (3) I have been encouraged by the Company to discuss fully the terms of
this General Release with legal counsel of my own choosing; and
     (4) For a period of seven (7) days following my execution of this General
Release, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.
If I elect to revoke the waiver of claims arising under the Age Discrimination
in Employment Act within this seven-day period, I must inform the Company by
delivering a written notice of revocation to the Company, c/o Vice President,
Human Resources, K-V Pharmaceutical

A-2



--------------------------------------------------------------------------------



 



Company, One Corporate Woods Drive, Bridgeton, Missouri, 63044, no later than
11:59 p.m. on the seventh calendar day after I execute this General Release. I
understand that, if I elect to exercise this revocation right, this General
Release shall be voided in its entirety at the election of the Company and the
Company shall be relieved of all obligations to provide the severance payments
and benefits set forth in Sections 4(f)(2) and (3) of the Employment Agreement.
I further understand that such severance payments and benefits will not begin to
be provided unless and until the revocation period expires without my exercising
the revocation right. I may, if I wish, elect to execute this General Release
prior to the expiration of the 21-day consideration period, and I agree that if
I elect to do so, my election is made freely and voluntarily and after having an
opportunity to consult counsel.
[SIGNATURE PAGE FOLLOWS]

A-3



--------------------------------------------------------------------------------



 



         
 
       
AGREED:
       
 
       
 
       
 
       
Gregory J. Divis
  Date    

[SIGNATURE PAGE — GENERAL RELEASE]

